DIRECTOR FEE AGREEMENT

THIS DIRECTOR FEE AGREEMENT (this “Agreement”) is made and entered into as of
October 2, 2007, by and among Milacron Inc., a Delaware corporation “Company”),
and Bayside Capital, Inc., a Florida corporation (together with its affiliates,
“Bayside”).

1. Appointment of Directors. The parties agree and acknowledge that certain
employees of Bayside shall become members of the board of directors of the
Company pursuant to the terms of the Certificate of Designation of the Company’s
Series B Preferred Stock and the Company’s By-Laws (the “Bayside Board
Appointees”).

2. Director Compensation. The parties acknowledge and agree that non-employee
directors of the Company are eligible to receive certain cash and equity
compensation pursuant to the Company’s director compensation program as
described on Exhibit A, which program may be amended from time to time in the
Company’s sole discretion (the “Board Compensation”).

3. Payment to Bayside. The parties agree that any and all such Board
Compensation that would otherwise be delivered to Bayside Board Appointees shall
be delivered to Bayside and Bayside shall have sole right, title and interest in
any such Board Compensation, subject to the following modifications:

(a) In lieu of receiving any Board Compensation or other compensation in the
form of equity, including, without limitation, under any circumstance where the
receipt of any equity security or security convertible into or exercisable or
exchangeable therefor would result in a tax or other consequence which, in the
sole discretion of Bayside, would make it undesirable or impracticable to
receive such form of non-cash compensation, Bayside shall instead be entitled to
receive an amount of cash equal to the grant date fair value of the award, as
determined for financial statement reporting purposes. The cash payment shall be
subject to the same vesting schedule as the equity award (determined without
regard to earlier vesting upon death, disability or retirement) and shall be
paid within 10 calendar days following the applicable vesting date.

(b) In lieu of receiving any Board Compensation as a credit to the Milacron Inc.
Director Deferred Compensation Plan (the “Director Plan”), including, without
limitation, under any circumstance where the receipt of any equity security or
security convertible into or exercisable or exchangeable therefor would result
in a tax or other consequence which, in the sole discretion of Bayside, would
make it undesirable or impracticable to receive such form of non-cash
compensation, Bayside shall instead be entitled to receive an amount of cash
equal to the grant date fair value of the credit, as determined for financial
statement reporting purposes. The amount otherwise credited to the deferred
stock account under the Director Plan shall be paid in cash to Bayside within 10
calendar days after the date of grant. The amount otherwise credited to the
restricted stock account under the Director Plan shall be subject to the same
vesting schedule as amounts credited to that account (determined without regard
to earlier vesting upon death, disability or retirement) and shall be paid
within 10 calendar days following the applicable vesting date.

4. Term. This Agreement will commence as of the date hereof and will remain in
effect until the date upon which no Bayside Board Appointees are members of the
board of directors of the Company.

5. Company Representations. The Company hereby represents and warrants to
Bayside that (i) the execution, delivery and performance of this Agreement by
the Company does not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound and (ii) upon the execution and delivery of
this Agreement by Bayside, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms.

6. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Bayside, the Company and their respective
successors and assigns, except that without the prior written consent of the
other party, a party will not assign, transfer or convey any of its rights,
duties or interest under this Agreement, nor will it delegate any of the
obligations or duties required to be kept or performed by it hereunder.

7. Payment. Any payments or deliveries contemplated herein shall be delivered to
Bayside as directed by John Bolduc by notice of request of direction of the
Company sent to John Bolduc at:

Bayside Capital, Inc.
1001 Brickell Bay Drive, 26th Floor
Miami, FL 33131
Attn: John Bolduc
Facsimile: (305) 379-2013

or to such other addresses as either party hereto may from time to time give
notice of.

8. Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance will, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those which are invalid or
unenforceable, will not be affected thereby, and each term and provision of this
Agreement will be valid and be enforced to the fullest extent permitted by law.

9. No Waiver. The failure of the Company or Bayside to seek redress for any
violation of, or to insist upon the strict performance of, any term or condition
of this Agreement will not prevent a subsequent act by the Company or Bayside,
which would have originally constituted a violation of this Agreement by the
Company or Bayside, from having all the force and effect of any original
violation. The failure by the Company or Bayside to insist upon the strict
performance of any one of the terms or conditions of the Agreement or to
exercise any right, remedy or election herein contained or permitted by law will
not constitute or be construed as a waiver or relinquishment for the future of
such term, condition, right, remedy or election, but the same will continue and
remain in full force and effect. Except to the extent that the Company’s rights
of termination are limited herein, all rights and remedies that the Company or
Bayside may have at law, in equity or otherwise upon breach of any term or
condition of this Agreement, will be distinct, separate and cumulative rights
and remedies and no one of them, whether exercised by the Company or Bayside or
not, will be deemed to be in exclusion of any other right or remedy of the
Company or Bayside

10. Entire Agreement; Amendment; Certain Terms. This Agreement contains the
entire agreement among the parties hereto with respect to the matters herein
contained and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way. The provisions of this Agreement may be
amended only with the prior written consent of the Company and Bayside

11. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Ohio without reference to the
laws of any other state.

12. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

13. Delivery by Facsimile. This Agreement and any amendments hereto, to the
extent signed and delivered by means of a facsimile machine, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto,
each other party hereto shall re-execute original forms thereof and deliver them
to all other parties. No party hereto shall raise the use of a facsimile machine
to deliver a signature or the fact that any signature was transmitted or
communicated through the use of a facsimile machine as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

* * * * *

1

IN WITNESS WHEREOF, this Director Fee Agreement has been duly executed as of the
date first above written.

MILACRON INC.

     
By:
  /s/ Ronald D. Brown
Ronald D. Brown
Chairman, President and
Chief Executive Officer



    BAYSIDE CAPITAL, INC.

     
By:
  /s/ Anthony Tamer
Name: Anthony Tamer
Its:     

2